      Case 1:20-cr-00195-JMF Document 42 Filed 06/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
                                   :
UNITED STATES OF AMERICA
                                   :
               - v. -                        [PROPOSED] ORDER
                                   :
ANTONIO RODRIGUEZ,
                                   :         20 Cr. 195 (JMF)

               Defendant.              :

-----------------------------------x


          WHEREAS, on May 26, 2021, defendant ANTONIO RODRIGUEZ

was arrested in connection with alleged violations of the term

of supervised release (the “Specifications”) imposed at

sentencing in the above-referenced matter;

          WHEREAS, on May 27, 2021, defendant ANTONIO RODRIGUEZ

was presented before the Honorable Barbara C. Moses, United

States Magistrate Judge for the Southern District of New York,

arraigned on the Specifications, and consented to detention

without prejudice to a future bail application;

          WHEREAS, defendant ANTONIO RODRIGUEZ has been accepted

to an inpatient mental health and drug treatment program located

in Brooklyn, New York, to begin on or about June 21, 2021;

          WHEREAS, defendant ANTONIO RODRIGUEZ remains in

custody at the Essex County Correctional Facility (BOP No.

87830-054);
         Case 1:20-cr-00195-JMF Document 42 Filed 06/15/21 Page 2 of 2



            IT IS HEREBY ORDERED that, on June 21, 2021, defendant

ANTONIO RODRIGUEZ shall be released from the custody of the

Bureau of Prisons; and

            IT IS HEREBY FURTHER ORDERED that, upon defendant

ANTONIO RODRIGUEZ’s release, the United States Marshals Service

shall transport RODRIGUEZ to the United States Probation Office

for the Southern District of New York, located at 500 Pearl

Street, New York, NY, 10007.



SO ORDERED:

Dated:      New York, New York
             June 15
            ___________, 2021

                                    ________________________________
                                    THE HONORABLE JESSE M. FURMAN
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                      2
